Citation Nr: 1448403	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-11 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has bilateral hearing loss and tinnitus due to service, specifically from noise exposure from working on various flight lines.  (December 2009 claim).

The July 1967 enlistment examination shows that the Veteran had a left ear hearing disability, under 38 C.F.R. § 3.385, that pre-existed his service.  The July 1967 enlistment audiogram documents mild left ear hearing loss at 4000 Hz, as found by the March 2010 VA examiner.  

The March 2010 VA examiner noted that the Veteran had mild left ear hearing loss at 4000 Hz and normal hearing of the right ear.  He opined that it was less likely than not that the Veteran's right ear hearing loss or tinnitus began in or became poorer in service, based on his hearing being within normal limits during service.  Also, there had been no significant left ear hearing loss change.  However, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Additionally, the lack of an indication of hearing loss at the time of discharge from service is not, in and of itself, altogether determinative of whether service connection is warranted for a present-day hearing loss disability. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the March 2010 VA examination opinion was inadequate and a new or addendum medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that in a January 2011 letter, Dr. A.J. Ferrari found that the Veteran's hearing loss and tinnitus are directly related to service.  However, that medical opinion did not provide any sort of explanation as to how that opinion was reached, including whether there had been consideration of the Veteran's pre-existing left ear hearing loss or medical evidence.

Additionally, in the January 2011 letter, Dr. A.J. Ferrari indicated that the Veteran had previously received numerous attempts at medical treatment for his tinnitus.  There is no evidence of such treatment of record.  The AOJ should give the Veteran an opportunity to identify any VA and/or non-VA healthcare provider(s) who treated him for bilateral hearing loss and/or tinnitus, specifically including the treatment mentioned by Dr. Ferrari.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should give the Veteran an opportunity to identify any (a) VA and/or (b) non-VA healthcare provider(s) who treated him for bilateral hearing loss and/or tinnitus, specifically including the tinnitus treatment mentioned by Dr. A.J. Ferrari.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records have been associated with the claims file, return the claims file to the March 2010 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the March 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
a)  Does the Veteran currently have (i) RIGHT ear hearing loss, (ii) LEFT ear hearing loss and/or (iii) tinnitus?  

b)  Is it at least as likely as not that any (i) RIGHT ear hearing loss and/or (ii) tinnitus is directly related to service? 

c)  If found, is it at least as likely as not  that the any currently diagnosed RIGHT ear sensorineural hearing loss developed, to a compensable degree, within one year of the Veteran's discharge from service (i.e., July 1971)?  

d)  If there was any increase in the severity of the Veteran's pre-existing LEFT ear hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease or aggravated (i.e., permanently increased in severity beyond the natural progression) by service?  

If the examiner finds that the Veteran separated from service with normal hearing, then the examiner must explain (based on sound medical principles) the significance of such finding in regard to the likelihood that the current hearing loss is etiologically related to in-service noise exposure.  The examiner should also specifically comment on the Veteran's contention that he had constant noise exposure while working on flight lines.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is directed to consider and reconcile his or her opinions with any on file that may conflict.  The examiner should specifically consider the (i) March 2010 VA examination (including the March 2010 VA audiology history filled out by the Veteran) and (ii) private medical records (including the January 2011 letter of Dr. A.J. Ferrari).  The examiner is asked to explain the reasons for his/her answers to EACH question posed above.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


